DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 9 December 2020 (hereinafter “the Amendment”) has been entered and considered. Claims 21 and 31 have been amended. Claims 21, 23, 25-31, 33, and 35-40, all the claims pending in the application, are rejected.

Response to Amendment
In view of the amendments to independent claims 21 and 31, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 23, 25, 27-31, 33, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sladen in view of U.S. Patent Application Publication No. 2015/0161476 to Kurz (cited in parent U.S. Patent Application No. 14/695,208; hereinafter “Kurz”) and further in view of U.S. Patent Application Publication No. 2013/0018629 to Sidhu et al. (hereinafter “Sidhu”).
As to independent claim 21, Sladen discloses a method, comprising, in response to a reset event at an electronic device, identifying at the electronic device an origin in a first frame of reference ([0012-0013] discloses, in response to a user switching on device 10, marking the user’s current position as the starting position for tracking by dead reckoning system 12; see (x1, y1) of Fig. 4); identifying a first pose of the electronic device in a second frame of reference corresponding to a geographic frame of reference ([0015] discloses identifying a  GPS position when a GPS signal becomes available; see U (500, 200) in Fig. 4); concurrent with identifying the first pose, identifying a change in position of the electronic device in the first frame of reference relative to the origin ([0014, 0017] discloses that, while GPS signal is unavailable, tracking movements using a combination of inertial navigation devices and determining a distance and direction travelled by the user away from the starting location; see dotted line of Fig. 4); and translating the first pose of the electronic device to a second pose in the second frame of reference based on the change in position in the first frame of reference ([0016-0017] discloses translating the first pose U to geographical coordinates of the starting position (x1, y1)  based on the change in position tracked by the dead reckoning system 12).
identifying the first pose comprises identifying the first pose based on a first image captured by an imaging camera at the electronic device. 
Kurz, like Sladen, is directed to tracking pose (position and/or orientation) with respect to a global coordinate system (Abstract). In particular, Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS and that this coarse pose is refined based on imagery captured by a camera ([0024, 0065, 0141] and S81 of Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sladen to refine the pose detected by GPS using captured imagery, as taught by Kurz, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of pose determination.
	The proposed combination of Sladen and Kurz does not expressly disclose translating one or more intermediate poses of the electronic device between the first pose and the second pose of the electronic device based on the translation of the first pose to the second pose.
	Sidhu, like Sladen, is directed to a device tracking system comprising a GPS system and a dead reckoning system which tracks the position of the device when the GPS system is unavailable (Abstract, [0015-0017]). For example, when the device enters a dead zone 602 in which the GPS is no longer available at point 604, dead reckoning tracks the position of the device along path 612 ([0064], Fig. 6). At point 614, the position detected by the dead reckoning diverges from the actual position of the device, but dead reckoning continues to be recorded 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sladen and Kurz to translate intermediate poses of the device along the tracked path to the actual path by backtracking from a pose at an end of the path to the initial pose, as taught by Sidhu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize both the position and the traveled path of the device. 
As to claim 23, the proposed combination of Sladen, Kurz and Sidhu further teaches that identifying the first pose comprises: identifying an estimated pose of the electronic device based on non-visual location data; and refining the estimated pose of the electronic device based on the first image captured by the imaging camera to identify the first pose ([0024, 0065, 0141] and S81 of Fig. 3 of Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS and that this coarse pose is refined based on imagery captured by a camera).
As to claim 25, the proposed combination of Sladen, Kurz and Sidhu further teaches that the non-visual location data comprises Global Positioning System data capture at the electronic device ([0024, 0065, 0141] and S81 of Fig. 3 of Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS).
As to claim 27, the proposed combination of Sladen, Kurz and Sidhu further teaches that identifying the first pose comprises: identifying a feature of the first image; matching the feature to a first feature descriptor of a database of feature descriptors; and identifying the first pose based on a pose associated with the first feature descriptor (S85 of Fig. 8 and [0141] of Kurz discloses extracting and describing a set of current features from the image, and for each of the extracted features, matching a closest descriptor among a set of stored reference features, each having a descriptor and position info; S86 of Fig. 8 and [0141] of Kurz discloses that the refined pose is based on the known pose of the matched feature’s descriptor). 
As to claim 28, the proposed combination of Sladen, Kurz and Sidhu further teaches that refining the estimated pose comprises: identifying a plurality of feature descriptors based on the estimated pose; and searching the identified plurality of feature descriptors for the first feature descriptor ([0094] of Kurz discloses that a set of reference features, each with a descriptor and pose data are identified based on proximity to the initial pose estimate and searching for the extracted feature descriptor among the plurality of reference descriptors). 
As to claim 29, the proposed combination of Sladen, Kurz and Sidhu further teaches identifying the first feature descriptor based on a gravity direction of the first image identified at the electronic device ([0110] of Kurz discloses that the descriptors are based on gravity direction).
As to claim 30, the proposed combination of Sladen, Kurz and Sidhu further teaches identifying a second feature descriptor based on the second pose; and providing information based on the second feature descriptor to an application executing at the electronic device ([0094] of Kurz discloses that a GPS position estimate is provided for each image, and features from each image are extracted and a set of reference features, each with a descriptor and pose data are identified based on proximity to the pose estimate, and feature matches are provided to an application in step 36).

As to independent claim 31, Sladen discloses an electronic device, comprising, a processor (Fig. 2 shows electronic device 10 includes processor 13) to: in response to a reset event at the electronic device, identify at the electronic device an origin in a first frame of reference ([0012-0013] discloses, in response to a user switching on device 10, marking the user’s current position as the starting position for tracking by dead reckoning system 12; see (x1, y1) of Fig. 4); identify a first pose of the electronic device in a second frame of reference corresponding to a geographic frame of reference ([0015] discloses identifying a  GPS position when a GPS signal becomes available; see U (500, 200) in Fig. 4); concurrent with identifying the first pose, identify a change in position of the electronic device in the first frame of reference relative to the origin ([0014, 0017] discloses that, while GPS signal is unavailable, tracking movements using a combination of inertial navigation devices and determining a distance and direction travelled by the user away from the starting location; see dotted line of Fig. 4); and translate the first pose of the electronic device to a second pose in the second frame of reference based on the change in position in the first frame of reference ([0016-0017] discloses translating the first pose U to geographical coordinates of the starting position (x1, y1)  based on the change in position tracked by the dead reckoning system 12). 
an imaging camera or that the identification of the first pose is based on a first image captured by the imaging camera. 
Kurz, like Sladen, is directed to tracking pose (position and/or orientation) with respect to a global coordinate system (Abstract). In particular, Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS and that this coarse pose is refined based on imagery captured by a camera ([0024, 0065, 0141] and S81 of Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sladen to refine the pose detected by GPS using captured imagery, as taught by Kurz, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of pose determination.
The proposed combination of Sladen and Kurz does not expressly disclose translate one or more intermediate poses of the electronic device between the first pose and the second pose of the electronic device based on the translation of the first pose to the second pose.
	Sidhu, like Sladen, is directed to a device tracking system comprising a GPS system and a dead reckoning system which tracks the position of the device when the GPS system is unavailable (Abstract, [0015-0017]). For example, when the device enters a dead zone 602 in which the GPS is no longer available at point 604, dead reckoning tracks the position of the device along path 612 ([0064], Fig. 6). At point 614, the position detected by the dead reckoning diverges from the actual position of the device, but dead reckoning continues to be recorded along incorrect path 616. When information becomes available that indicates the actual position 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sladen and Kurz to translate intermediate poses of the device along the tracked path to the actual path by backtracking from a pose at an end of the path to the initial pose, as taught by Sidhu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize both the position and the traveled path of the device.

Claims 33, 35, and 37-40 recite features nearly identical to those recited in claims 23, 25, and 27-30, respectively. Accordingly, claims 33, 35, and 37-40 are rejected for reasons analogous to those discussed above in conjunction with claims 23, 25, and 27-30, respectively.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sladen in view of Kurz and Sidhu and further in view of U.S. Patent Application Publication No. 2013/0222369 to Huston et al. (hereinafter "Huston").
As to claim 26, the proposed combination of Sladen, Kurz and Sidhu does not expressly disclose that the non-visual location data comprises wireless tower triangulation information for the electronic device.  However, Huston discloses that device location can be 

Claim 36 recites features nearly identical to those recited in claim 26. Accordingly, claim 36 is rejected for reasons analogous to those discussed above in conjunction with claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663